DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.

Status of the Claims
Claims 34-40 and 42-54 are pending.
Claims 34-40, 42-47, and 50 remain withdrawn from consideration as directed to non-elected inventions.
Claims 48, 49, and 51-54 are presented for examination and rejected as set forth below.

Response to Amendment and Arguments
The Declaration of Guangshun Yi under 37 CFR 1.132 filed 3 March 2021 is sufficient to overcome the rejection of claims 48, 49, and 51-53 as being obvious under 35 U.S.C. 103 based upon the teachings of Scranton.  The Yi declaration establishes that section b3) of the claims as presented, which now require that the metal oxide be deposited in the form of a plurality of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see also In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.)  Here, the Yi declaration establishes that the process recited by newly amended step b3) of Claim 48 indeed imparts distinct structural characteristics compared to those of the Scranton reference.  As a result, the Examiner cannot continue to apply the teachings of Scranton against step b3) of the newly amended claims, and the examiner’s previous rejection of Claims 48, 49, and 51-53 as being obvious under 35 U.S.C. 103 based upon the teachings of Scranton is hereby WITHDRAWN.
The examiner, upon withdrawing the rejections of Claims 48, 49, and 51-53 as being obvious under 35 U.S.C. 103 based upon the teachings of Scranton, contacted attorney Stacie Sundquist to propose the cancellation of sections b1) and b2) of Claim 48 as well as from each of Claims 34-38.  Such an amendment would serve to bring all claims commensurate in scope with the showing of the Yi declaration and expedite prosecution of the instant application by placing the application in condition for allowance via examiner’s amendment.  This offer was not accepted.
Applicant’s arguments with respect to the rejection of Claims 48, 49, and 51-53 as being obvious under 35 U.S.C. 103 based upon the teachings of Scranton have been fully considered and, as set forth above concerning the Yi declaration, are persuasive.  
Upon further consideration of the amended claim scope, new grounds of rejection are made as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48, 49, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (U.S. 5,595,750).
Applicants’ claims are directed to metal oxide/metal compositions with the metal oxide being either of iron (III) oxide or the zinc oxide applicants elected as a representative species in their response filed 27 December 2019, possessing a “heterojunction,” which applicants own specification defines simply as “the interface that occurs between two components of dissimilar type.”  (Specification, page 3).  While applicants describe this both as “antimicrobial” and as having been “obtained according to a method of preparing…” which recites certain manipulative steps describing the manner in which the metal oxide material is to be combined with the metal, applicants are reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Here, applicants’ claim describe a composition made by a process whereby a liquid containing either a metal oxide or metal salt is provided.  This liquid is then used in any one of three ways, recited by applicants as any of steps b1), b2), or b3).  More specifically the elements of the claims represented by steps b1) and b2) simply require that a metal oxide (in In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As such, art which describes metal oxide coatings being placed upon metal substrates from a liquid medium, in the context of applicants elections a zinc oxide coating on a zinc metal, will be presumed to possess the antioxidant and ROS releasing properties applicants claims ascribe to them.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Jacobsen describes inert inorganic particles coated by metal compounds.  (Col.3, L.60-62).  Cores of zinc or aluminum, (Col.3, L65-66), are overcoated by antimicrobial components including the instantly claimed zinc oxide.  (Col.4, L.13-29).  .Jacobson describes the formation of antimicrobial compositions by providing an aqueous suspension of cores of a variety of 

Technological Background Material 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krunks (U.S. PGPub. 2013/0236646) (describing the formation of zinc oxide nanorods and nanoneedles on various substrates by chemical spray pyrolysis of zinc salts in combination with thiourea or urea, with no indication of the use of urea or thiourea as a base, per se, and no indication metals may be so coated. [0002-03; 0013-15; 0039-40]).
Karpov (U.S. PGPub. 2010/0003203) (describing the use of metal oxides and metal salts in the presence of a strong base, but lacking any indication such a process may be used to coat a metal substrate).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613